WARD, Acting Associate Justice:
This Appeal involves a dispute over a piece of land claimed as the communal property of two families, the Uiagalelei's and the Ulufale's. *119This dispute began when a member of the Ulufale family began construction of a house on the land in 1990; the Uiagalelei family bringing an action for eviction. The trial court, after weighing two families' often contradictory evidence, ruled in favor of the Ulufale family and denied the eviction.
Appellant/Plaintiff Uiagalelei appealed the trial court's decision, submitting that its findings of fact were clearly erroneous, (even "fabricated"). Appellant argued that the opinion of the trial court was clearly erroneous in that the court's opinion contained erroneous references to the trial transcript at several points.
This court can set aside findings of the trial court only if they are clearly erroneous. Uiagalelei Iona v. Ulufale Safue, 17 A.S.R.2d 158, 160 (App Div. 1990) citing Malaga v. Mase, 3 A.S.R. 518 (App. Div. 1957); Tiumale v. Tiumale, 3 A.S.R. 502 (App. Div. 1956). In this appeal appellant is in essence urging this court to reweigh the facts presented at trial, an area specifically reserved for the trier of fact, who is in a unique position to hear evidence and observe the demeanor of witnesses. The trial court found that the occupants of the land were members of the Ulufale family and had rendered service to that family for many years. Despite appellants' allegations to the contrary, this court does not find the trial court's version of the facts to be clearly erroneous, as there is sufficient evidence in the record to support the holding. Additionally, while the trial court's opinion is at variance with the trial transcript at some points, each instance is minor, and cumulatively do not present reversible error.
The trial court's findings are not dispositive of the question of title to the land, nor do we decide that question now. The true holder of title will have to be left to further determination. The trial court's opinion, as it specifically decides the eviction action, however, is hereby AFFIRMED.
It is so ordered.